Citation Nr: 1757794	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability (claimed as an L3-4 disc bulge; degenerative joint disease L4-5; L5-S with motor and neurological deficits).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2015 and 2017, this appeal was remanded by the Board for further development.  This appeal must be remanded again because the RO failed to comply with the Board's order for the reasons stated below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c)(2017).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.  Additionally, when VA undertakes to obtain a medical opinion, it must ensure that the medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The February 2017 remand order called for a new opinion regarding the Veteran's low back disability.  The March 2017 addendum opinion is inadequate for two reasons.  First, like the July 2015 VA examination, it does not account for competent lay testimony as to continuity of symptoms to provide a negative nexus opinion in violation of the holding in Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  At the February 2013 Board hearing, the Veteran testified that he initially sought treatment for his back within weeks of his discharge.  He reported that he was then treated at a clinic for back problems for nearly a decade, then by a private doctor for a few years, followed by a chiropractor.  He testified that the clinic and the private providers had long been shuttered and were unable to provide records of his treatment.  The Veteran then started seeing Dr. R.H. in the early 1990's, and continued to do so. The entirety of the Veteran's testimony indicated that he had been treated for a back disability continuously since his 1971 discharge from service.  Second, the opinion fails to address whether the any currently or previously diagnosed low back disability is due to, or aggravated by, any service-connected disability.  The Board finds that the appeal must be remanded for an opinion to include consideration of the Veteran's lay statements and the possibility of a secondary service connection for the Veteran's low back disability.  

The February 2017 remand order also directed the RO to contact Dr. R. H. to obtain a clarifying opinion.  The clarifying opinion was needed to address whether any low back disability found is related to the Veteran's military service.  In addition, Dr. R. H. was asked to consider specific medical information from the Veteran's service treatment records (STRs).  The record below does not show that the RO made any attempt to contact Dr. R. H. since the appeal was recently remanded.  The Board finds that the RO must make a second attempt to contact Dr. R. H. to obtain a clarifying opinion regarding the etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 2015 VA examiner (or if unavailable, an appropriate medical professional).  A copy of this remand must be made available to the examiner for review in connection with the opinion.  If the examiner believes that another examination is necessary, another examination should be scheduled.  

The examiner is requested to the review the electronic claims file an offer an opinion as to the following:

The examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service. The examiner must also state whether any currently or previously diagnosed low back disorder is due to, or aggravated by, any service-connected disorder.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

2.  The AOJ should contact Dr. R. H. and request that he clarify his medical opinion regarding whether any currently or previously diagnosed low back disorder is related to the Veteran's military service.  Dr. R. H. should be afforded an adequate amount of time to review the medical history and prepare a new medical opinion.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

A clinical examination is not required; however, Dr. R. H. must be provided with a copy of this Remand and must also review the below pertinent information relating to the Veteran's in-service injury.  Dr. R. H. must state in his report that he has reviewed the below-summarized medical treatment records and must consider the Veteran's statements regarding the onset and symptoms associated with his lower back pain.

Dr. R. H. is asked to consider the following service treatment records regarding onset and treatment of the Veteran's in-service low back injury:

2/5/1971: The Veteran reported to sick call complaining of back pain.  The examiner documented insidious onset of low back pain which began 4-5 days prior.  There was no history of trauma or lifting anything heavy.  On examination, there was tenderness to palpation of the spine and paraspinous at L4-5.  There was no limitation on range of motion but there was painful flexion.  The examiner's impression was a muscle spasm.  The Veteran's treatment plan included Valium, wet heat, exercises, and a firm mattress.

2/8/1971: The Veteran presented at sick call complaining of continued back pain. He reported he had not applied heat and slept all weekend on a soft bed without a board. The examiner instructed the Veteran to follow instructions and prescribed him Aspirin.

2/25/1971: The Veteran presented to sick call because he was still having lower lumbar pain.  The Veteran reported his back pain was diagnosed as a muscle spasm.

3/2/1971: The Veteran presented to sick call complaining of back pain.  He was treated with an anti-inflammatory medication.

3/17/1971: The Veteran presented to sick call complaining of intermittent back pain.  He indicated the pain was not radiating except to his "gluteal areas." The Veteran reported he was treated with Valium for his muscle spasms. He reported no history of back trauma and no other joint diseases.  On examination, the Veteran's gait was normal, and flexion of the spine was limited to 20 degrees due to pain or supratentorial factors.  There was no scoliosis, straight leg tests were negative, reflexes were symmetrical, sensation was within normal limits, and there was tenderness to palpitation over the distal sacrum bilaterally.  The examiner documented that the Veteran was obese, and the impression was that there was no clinical evidence of disabling back pain.

3/24/1971: This treatment note documents normal x-rays of the L-S spine taken on March 7, 1971.  The examiner prescribed Tylenol and recommended that the Veteran lose weight and that he lift with his legs and not his back.

3/31/1971: The Veteran returned to sick call complaining of back pain. He was prescribed Parafon Forte (Chlorzoxazone) and told to return to see a doctor in the morning.

4/3/1971: The Veteran presented to sick call for back pain. The examiner prescribed Aspirin and instructed him not to perform any heavy lifting for five days.

In formulating an opinion, Dr. R. H. must also consider a summary of the Veteran's October 1971 examination:

The Veteran's chief complaint was dull, aching pain in his lower back. He reported this began in January 1971 and claimed he couldn't bend his back as he did before. He was treated with Darvon, Valium, and Aspirin. An examination revealed no apparent distress, no tenderness of the spine, and no deformities. The Veteran's gait was normal, he had a full range of motion in all joints, including his spine, and he was able to squat and walk on his toes and heels without difficulty. His diagnosis was low back pain syndrome, cause undetermined. X-rays revealed lumbar scoliosis (mild) and failure of closure of the neural arch S1.

Dr. R. H. must state whether any currently or previously diagnosed low back disorder is at least as likely as not (that is, a probability of 50 percent or greater) related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If Dr. R. H. cannot provide the requested opinion without resorting to speculation, it must be so stated, and Dr. R. H. must provide the reasons why an opinion would require speculation. Dr. R. H. must indicate whether there was any further need for information or testing necessary to make a determination and must also indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of Dr. R. H. himself.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






